In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00013-CR



           ALBERT RIDGEWAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 361st District Court
                 Brazos County, Texas
          Trial Court No. 15-02851-CRF-361




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER
        Court reporter Wendy L. Kirby recorded the trial court proceedings in appellate cause

number 06-17-00013-CR, styled Albert Ridgeway v. The State of Texas, trial court cause number

15-02851-CRF-361 in the 361st Judicial District Court of Brazos County, Texas. The reporter’s

record was originally due in this matter December 27, 2016. That deadline was extended twice by

this Court, resulting in the most recent due date of February 27, 2017. Although we cautioned

Kirby that we would not look favorably on additional requests to extend the deadline, she has

nonetheless filed a request to extend the filing deadline in this matter for a third time.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Kirby to file the reporter’s record in cause number 06-17-00013-CR,

styled Albert Ridgeway v. The State of Texas, trial court cause number 15-02851-CRF-361 in the

361st Judicial District Court of Brazos County, Texas, to be received no later than the close of

business on Wednesday, March 29, 2017.

        If the reporter’s record is not received on or before March 29, we warn Kirby that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.


                                                  2
      IT IS SO ORDERED.



                          BY THE COURT

Date: March 7, 2017




                            3